DETAILED ACTION
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Any rejections made in a previous Office action and not repeated below are hereby withdrawn.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 16, 2020 has been entered.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-8, 10-14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Hu et al. (2016/0102011) in view of Gabel et al. (US 2013/0224493).
Regarding claims 1 and 2, Hu discloses chemically strengthened glass-based articles that include glass-ceramics and that may be used as a cover glass for mobile electronic devices and touch-enabled displays and may also be used in transportation articles (e.g., in automotive applications, trains, aircraft, sea craft, etc.) [0072].  
The reference, however, fails to disclose the claimed first and second regions with a compressive stress profile including a compressive stress at least 5 microns into the second region of at least 10 MPa.
Gabel discloses a lithium-containing, transparent glass-ceramic material with low thermal expansion and an amorphous, lithium-depleted, vitreous surface zone, see abstract. The zone is at least 50 nm thick on all sides and encloses a crystalline interior, which has high transmission, see abstract. The material includes a transition region of less than 200 nm connecting the zone and the interior, see abstract and [0021].  Note that the vitreous surface zone and transition region correspond to the claimed first vitreous region, and the crystalline interior corresponds to the claimed second region; see Applicant’s specification [0029]: As used herein, a "vitreous" region or layer refers to a surface region with a lower percentage of crystals than an inner region.  
It would have been obvious to one of ordinary skill in the art at the time of the invention for the glass-ceramic of Hu to comprise the glass-ceramic disclosed in Gabel as a known glass-ceramic with high transparency and strength.  Note that based on the compressive stress profile of Hu and the thickness of the vitreous/transition region of Gabel, the references render obvious a vitreous first region to a depth d1 with a depth of compression that extends beyond the depth of the first region, and a crystalline second region with a compressive stress of at least 10 MPa at least 5 microns into the second region, see above discussion and Han Figs. 3 & 11 and [0091-0099 & 0182].  
Regarding claim 3, although the references do not specifically disclose the hardness and refractive index of the first region as less than those of the second region, it is expected that the disclosed glass article and the claimed glass-ceramic will have similar properties given the disclosed glass article has similar compositions as the compositions of the claimed first and second regions and given the similar compressive stress and central tension between the disclosed and claimed articles, see above discussion; see also MPEP 2112.01 II “if the composition is physically the same, it must have the same properties.”
Regarding claim 4, although the references do not specifically disclose the claimed scratch width when subjected to the Scratch Test, it is expected that given the similar composition, method of making and compressive stress that the strengthened layer (first region) will have similar scratch properties as claimed, see above discussion and Applicant’s specification [0046]; see also MPEP 2112.01 II “Where the claimed and prima facie case of either anticipation or obviousness has been established.”
Regarding claim 5, Gabel discloses the crystalline phase as beta quartz solid solution [0023].
Regarding claim 6, Gabel discloses the depth of the first region as at least 100 nm [0019-0021]; see MPEP 2144.05 I.
Regarding claim 7, Hu discloses the depth of compression as 0.1t or greater, which overlaps the claimed range, see abstract and [0096]; see also MPEP 2144.05 I.
Regarding claim 8, the references render obvious the claimed average compressive stress in the first region; see above discussion, Gabel thickness of vitreous/transition region [0019-0021] and Hu surface compressive stress and slope values (Figs. 3 & 11) and [0091-0099]; see also MPEP 2144.05 I. 
Regarding claim 10, Hu discloses the maximum central tension as overlapping the claimed range [0091 & 0094]; see MPEP 2144.05 I. 
Regarding claim 11, Hu discloses the glass-based article may have a thickness of about 1 millimeter or less and exhibit a transmittance of about 88% or greater over a wavelength in the range from about 380 nm to about 780 nm [0134]; see MPEP 2144.05 I.
Regarding claim 12, given Gabel discloses the vitreous region on all sides of the glass-ceramic, the reference is considered to disclose the claimed third region, see Gabel abstract and above discussion.

Regarding claim 14, Hu discloses the thickness of the glass-based article as 3 mm or less, which overlaps the claimed range [0091]; see MPEP 2144.05 I.
Regarding claim 16, Hu discloses that the glass-ceramics may be used as a cover glass for mobile electronic devices and touch-enabled displays [0072].  Note that the disclosed articles are considered to render obvious a housing containing the claimed electrical components.
Response to Arguments
Applicant’s arguments with respect to claims 1-8, 10-14 and 16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA A AUER whose telephone number is (571)270-5669.  The examiner can normally be reached on Monday - Friday 9 am - 4 pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, M. Veronica Ewald can be reached on (571)272-8519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LAURA A AUER/Primary Examiner, Art Unit 1783